Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                       Stephen J. Markman
  141727(71)                                                                                           Diane M. Hathaway
                                                                                                          Mary Beth Kelly,
                                                                                                                      Justices


  ESTATE OF DANIEL D. JILEK, by
  JOY A. JILEK, personal representative,
             Plaintiff-Appellee,
                                                                    SC: 141727
  v                                                                 CoA: 289488
                                                                    Washtenaw CC: 05-000268-NH
  CARLIN C. STOCKSON, M.D. and
  EPMG OF MICHIGAN,
             Defendants-Appellants,
  and
  MAPLE URGENT CARE, d/b/a MAPLE HEALTH
  BUILDING, TRINITY HEALTH-MICHIGAN,
  CATHERINE MCAULEY HEALTH CENTER,
  IRWIN M. LUTWIN, CARPENTER HEATH
  CARE, d/b/a CARPENTER HEALTH CENTER,
  And ROBERT E. ANDERSON,
              Defendants.
  ________________________________________

        On order of the Chief Justice, the motion for temporary admission to practice of
  Alexandra Ritucci-Chinni is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2011                    _________________________________________
                                                                               Clerk